        Case 1:20-cv-06345-BCM Document 96 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------x
Echo Bay Pharmaceuticals, LLC, :
Plaintiff,                     :
                               :                   1:20-CV-06345-BCM
v.                             :
                               :                   NOTICE OF MOTION TO
Torrent Pharma, Inc.,          :                   WITHDRAW AS DEFENDANT’S
Defendant.                     :                   COUNSEL OF RECORD
                               :
------------------------------x

      PURSUANT TO RULE 1.4 of the Local Rules of the United States District Courts for

the Southern and Eastern Districts of New York, and upon the accompanying declaration of

Ben D. Kappelman, Esq., Defendant Torrent Pharma, Inc. (“Torrent or “Defendant”) hereby

moves this Court to withdraw Rabea Jamal Zayed, Ben D. Kappelman, Wendy M. Feng, and

Donna Reuter of Dorsey & Whitney LLP (“Dorsey”) as its counsel of record and to remove

Dorsey from the ECF service list in the above-captioned action. Daniel M. Meier of Benesch,

Friedlander, Coplan & Aronoff, LLP will represent the Defendant in this matter. Dorsey’s

withdrawal will neither delay resolution of the above-captioned action nor prejudice any party,

and there is thus good cause to permit Dorsey to withdraw as counsel for Defendant.
         Case 1:20-cv-06345-BCM Document 96 Filed 09/10/21 Page 2 of 2




Dated: Minneapolis, Minnesota                     DORSEY & WHITNEY LLP
September 10, 2021
                                                  By: s/ Ben D. Kappelman
                                                  Ben D. Kappelman
                                                  Rabea Jamal Zayed (admitted pro hac vice)
                                                  Donna Reuter (admitted pro hac vice)
                                                  Wendy Fang (admitted pro hac vice)
                                                  kappelman.ben@dorsey.com
                                                  zayed.rj@dorsey.com
                                                  reuter.donna@dorsey.com
                                                  feng.wendy@dorsey.com
                                                  50 South Sixth Street, Suite 1500
                                                  Minneapolis, Minnesota 55402
                                                  (612) 340-2600

                                                  Attorneys for Defendant Torrent Pharma Inc.




                                CERTIFICATE OF SERVICE

       I, Ben D. Kappelman, hereby certify that on the 10th day of September, 2021, I caused a
true and correct copy of the foregoing Motion to Withdraw as Defendant’s Counsel of Record to
be served via the Court’s CM/ECF system on those parties receiving Notice of Electronic Filing
generated by the Court’s CM/ECF system.



Dated: Minneapolis, Minnesota
September 10, 2021                                By: s/ Ben D. Kappelman




                                              2
